SALTER, J.
We affirm the Final Summary Judgment entered against appellant, Kevin Charles Simpson. See Morales v. Weil, 44 So.3d 173, 178 (Fla. 4th DCA 2010) (“[t]he duty to provide a reasonably safe working place for employees of an independent contractor does not relate to known hazards which are part of or incidental to the very work the contractor was hired to perform.”) (quoting Johnson v. Boca Raton Cmty. Hosp., Inc., 985 So.2d 593, 596 (Fla. 4th DCA 2008)).
On cross-appeal, we find that the General Settlement and Waiver between G & R Medical Services, Inc., its insurance carrier, Liberty Mutual Insurance Company, and Mr. Simpson, was limited in scope to Mr. Simpson’s benefits under Chapter 440, Florida Statutes, and his claims against G & R and Liberty Mutual, but did not extend to, or include, Mr. Simpson’s claims against Tarmac America, LLC.
Affirmed.